Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to application filed on 06/10/2021. Claims 1-10, 12-16 are pending.
2.Acknowledgment is made of applicant's amendments to the specification filed on 06/10/2021. 

                                      Claim Objection
3. Claim 1 is objected to because of the following informalities:  there is a typo error at “… IMS, node… ” It respectful recommends changing “… IMS, node… ” to “… IMS[[,]] node… ” to overcome current issue. Claim 6 is objected under the same rationales of claim 1. Appropriate corrections are requested. 
4. Claim 1 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the proviso” in the claim. Claim 6 and claim 12 are objected under the same rationales of claim 1. Appropriate corrections are requested. 
                  Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):





5.Claim 10 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested. For examination purpose, claim 10 is interpreted as “The IMS node according to claim 6…”
6. Claim 12 recites the limitation "the UE" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested. 
7. Claim 12 recites the limitation "the IMS node" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested. Claims 13-16 are also rejected under rationales of claim 12.
                                       Allowable Subject Matter
 8. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 2 is “identifying the UE based on the received UE indication; and comparing the network slice identity with the previous network slice identity to determine that the indicated network slice identity differs from the previous network slice identity of the previously stored registration of the UE”.

10.Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 7 is “identify the UE based on the received UE indication; and compare the network slice identity with the previous network slice identity to determine that the indicated network slice identity differs from the previous network slice identity of the previously stored registration of the UE”.
11. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 8 is “the message further comprises service indication indicating a type of service and the previously stored registration of the UE further comprises a previous service indication indicating a previous type of 
12. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 7 is “identify the UE based on the received UE indication; and compare the network slice identity with the previous network slice identity to determine that the indicated network slice identity differs from the previous network slice identity of the previously stored registration of the UE”.
13. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 8 is “the message further comprises service indication indicating a type of service and the previously stored registration of the UE further comprises a previous service indication indicating a previous type of service being different than the indicated type of service of the service indication, and wherein the stored registration of the UE further comprises the service indication”. Claim 15 is also objected because claim 15 depends on the objected claim 14.
           Claim rejections-35 USC § 101

            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claim 12 is rejected under 35 U.S.C 101 as directed to non-statutory subject matter.
Regarding claim 12:
Claim 12 is directed to non-statutory subject matter because of follow reasons:
The specification (page 19, lines 8-10) admits that computer-readable storage medium may be a non-transitory computer-readable storage medium or transitory computer-readable storage medium. The transitory computer-readable storage medium is not a statutory matter under meaning of 35 U.S.C. § 101; therefore claim 12 fails to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101: process, machine, manufacture and composition of matter and the claims are directed to non-statutory subject matter under meaning of 35 U.S.C. § 101.
	The claim may be amended by changing "computer-readable storage medium” to “non-transitory computer-readable storage medium”, thus the amendment would include the portion of the scope covering transitory medium into the claims; therefore, the amendment would limit the claim to an eligible embodiment.
                         Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Salkintzis (U.S. 20170318450) in view of Qiao et al. (U.S. 20190053147) 
Regarding claim 1:
A method performed by a IP multimedia system, IMS, node for handling data of a user equipment, UE, in a communication network, wherein the communication network comprises partitioned sets of functionalities of one or more core networks wherein each set of functionalities belongs to a network slice (Salkintzis, 20170318450, mobile network core which includes plurality of Network Slices: Salkintzis, figure 1, item 125), the method comprising: 
receiving a message for registering the UE to an IMS of the IMS node, wherein the message comprises a slice indication indicating a network slice identity and a UE indication identifying the UE (receiving a registration request from the secondary network slice, the registration request including a slice identifier belonging to the secondary network slice and a mobile unit identifier belonging to the mobile unit and storing the slice identifier belonging to the node: (storing the slice identifier belonging to the secondary network slice: Salkintzis [0045]);
in addition to a previously stored registration of the UE, with the proviso that the indicated network slice identity differs from a previous network slice identity of the previously stored registration of the UE and thereby allowing parallel active communications using the registration and the previously stored registration: (UE can be simultaneously connected different Network Slices at the same time: Salkintzis; [0029]). It is essential to understand the identity of the first network slice (a previous network slice identity) and identity of the second network slice should be different so UE can be simultaneously connected different Network Slices at the same time: Salkintzis [0029]; [0045]). With similar art, Qiao also teaches about network slice identity differs from a previous network slice identity, such as, a wireless device may obtain a provided NSSAI after successful completion of a wireless device registration procedure. Subscription data may comprise numbers of different S-NSSAI(s) of the network slices to which the wireless device subscribes, wherein the wireless device may simultaneously be attached to multiple network slice instances, and the wireless device is able to implement simultaneously multiple network slices at the time. One of these slices may be the primary network slice and other slices may by the secondary network slices. A S-NSSAI (Single Netork Slice Selection Assistance Information) may identify a Network Slice. The wireless device may use the S-NSSAIs in provided NSSAI corresponding to a 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Qiao’s ideas into Salkintzis’s system in order to provide an efficient wireless communication system (see Qiao, [0002]).
Regarding claim 6:
An IP multimedia system, IMS, node for handling data of a user equipment, UE, in a communication network, wherein the communication network comprises partitioned sets of functionalities of one or more core networks wherein each set of functionalities belongs to a network slice (Salkintzis, 20170318450, mobile network core which includes plurality of Network Slices: Salkintzis, figure 1, item 125), wherein the IMS node is configured to: 
receive a message for registering the UE to an IMS of the IMS node, wherein the message comprises a slice indication indicating a network slice identity and a UE indication identifying the UE (receiving a registration request from the secondary network slice, the registration request including a slice identifier belonging to the secondary network slice and a mobile unit identifier belonging to the mobile unit and storing the slice identifier belonging to the secondary network slice.: Salkintzis [0045]);
store a registration of the UE in the IMS node (storing the slice identifier belonging to the secondary network slice: Salkintzis [0045]), in addition to a  (UE can be simultaneously connected different Network Slices at the same time: Salkintzis; [0029]). It is essential to understand the identity of the first network slice (a previous network slice identity) and identity of the second network slice should be different so UE can be simultaneously connected different Network Slices at the same time: [0029]; [0045]). With similar art, Qiao also teaches about network slice identity differs from a previous network slice identity, such as, a wireless device may obtain a provided NSSAI after successful completion of a wireless device registration procedure. Subscription data may comprise numbers of different S-NSSAI(s) of the network slices to which the wireless device subscribes, wherein the wireless device may simultaneously be attached to multiple network slice instances, and the wireless device is able to implement simultaneously multiple network slices at the time. One of these slices may be the primary network slice and other slices may by the secondary network slices. A S-NSSAI (Single Netork Slice Selection Assistance Information) may identify a Network Slice. The wireless device may use the S-NSSAIs in provided NSSAI corresponding to a network slice for the subsequent Network Slice selection related procedures in the serving PLMN (Qiao [0114]-[0117]; figure 12).

Regarding claim 12:
A computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to: 
receive a message for registering the UE to an IP multimedia system, IMS, of the IMS node, wherein the message comprises a slice indication indicating a network slice identity and a UE indication identifying the UE (receiving a registration request from the secondary network slice, the registration request including a slice identifier belonging to the secondary network slice and a mobile unit identifier belonging to the mobile unit and storing the slice identifier belonging to the secondary network slice.: Salkintzis [0045]);
store a registration of the UE in the IMS node (storing the slice identifier belonging to the secondary network slice: Salkintzis [0045]), in addition to a previously stored registration of the UE, with the proviso that the indicated network slice identity differs from a previous network slice identity of the previously stored registration of the UE and thereby allowing parallel active communications using the registration and the previously stored registration (UE can be simultaneously connected different Network Slices at the same  With similar art, Qiao also teaches about network slice identity differs from a previous network slice identity, such as, a wireless device may obtain a provided NSSAI after successful completion of a wireless device registration procedure. Subscription data may comprise numbers of different S-NSSAI(s) of the network slices to which the wireless device subscribes, wherein the wireless device may simultaneously be attached to multiple network slice instances, and the wireless device is able to implement simultaneously multiple network slices at the time. One of these slices may be the primary network slice and other slices may by the secondary network slices. A S-NSSAI (Single Netork Slice Selection Assistance Information) may identify a Network Slice. The wireless device may use the S-NSSAIs in provided NSSAI corresponding to a network slice for the subsequent Network Slice selection related procedures in the serving PLMN (Qiao [0114]-[0117]; figure 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Qiao’s ideas into Salkintzis’s system in order to provide an efficient wireless communication system (see Qiao, [0002]).
Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Salkintzis-Qiao in view of Belinchon Vergara (U.S. 20110194459)
Regarding claim 5:
Salkintzis-Qiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the UE indication is one or more of: an IP multimedia private identity, IMPI; an international mobile subscriber identity, IMSI; and an IP multimedia public identity, IMPU.
In similar art, Belinchon Vergara teaches a user with an IMS subscription is given one or more Private User Identities. An IMS Private User Identity (hereinafter IMPI) is assigned by the home network operator, and is used for Registration, that is, for Authorization and Authentication into the IMS network, see (Vergara teaches [0004]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vergara teaches’s ideas into Salkintzis-Qiao’s system in order to save resources and development time by implying Vergara teaches’s ideas into Salkintzis-Qiao’s system.
Regarding claim 10:
Salkintzis-Qiao discloses the invention substantially as disclosed in claim 6, but does not explicitly teach the UE indication is one or more of: an IP multimedia private identity, IMPI; an international mobile subscriber identity, IMSI; and an IP multimedia public identity, IMPU.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vergara teaches’s ideas into Salkintzis-Qiao’s system in order to save resources and development time by implying Vergara teaches’s ideas into Salkintzis-Qiao’s system.
Regarding claim 16:
Salkintzis-Qiao discloses the invention substantially as disclosed in claim 12, but does not explicitly teach the UE indication is one or more of: an IP multimedia private identity, IMPI; an international mobile subscriber identity, IMSI; and an IP multimedia public identity, IMPU.
In similar art, Belinchon Vergara teaches a user with an IMS subscription is given one or more Private User Identities. An IMS Private User Identity (hereinafter IMPI) is assigned by the home network operator, and is used for Registration, that is, for Authorization and Authentication into the IMS network, see (Vergara teaches [0004]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vergara teaches’s ideas into Salkintzis-Qiao’s system in order to save 

                                                   Conclusions
16.Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452